Fourth Court of Appeals
                               San Antonio, Texas
                                    January 16, 2019

                                  No. 04-17-00558-CV

                KONARK LIMITED PARTNERSHIP (Cross- Appellee),
                                Appellant

                                            v.

              BTX SCHOOLS, INC. and Basis Schools (Cross- Appellants),
                                  Appellees

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-CI-01954
                        Honorable Laura Salinas, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

     The panel has considered the motion for en banc reconsideration, and the motion is
DENIED.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2019.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court